Citation Nr: 1215349	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a variously diagnosed acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for posttraumatic stress disorder (PTSD).

In an April 2009 decision, the Board recharacterized the claim to include all of the variously diagnosed psychiatric disorders identified in medical records.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then remanded the claim for additional development.

In June 2010, the Board again remanded the claim for compliance with the prior remand directives and further development.  The Veteran was scheduled for a VA examination, but failed to report.  When a Veteran fails to report for examination in connection with an original claim of service connection, the claim is decided on the record.  38 C.F.R. § 3.655.

The Veteran had requested a hearing before a Veterans Law Judge on his June 2007 substantive appeal.  However, he withdrew his hearing request in August 2007 correspondence.


FINDING OF FACT

Currently diagnosed acquired psychiatric disorders were first manifested on active duty and have persisted since that time.



CONCLUSION OF LAW

The criteria for service connection of a variously diagnosed acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records reveal that the Veteran was seen for complaints of nerves in August 1974, immediately following his transfer from Basic training to Advanced Individual Training.  The Veteran was anxious and did not think he could "make it."  He wanted out of the Army.  The Veteran was referred to the mental health clinic, but there is no indication he went.  He specified at one appointment that he had not gone "yet."

The Veteran and numerous friends and relatives have reported that ever since service, he has demonstrated strange behaviors and evidence of mental illness.  The Veteran was paranoid, angry, anxious, and had trouble sleeping, for example.  These behaviors are observable through the five senses, and may be reported in the absence of any specialized training or knowledge.  The lay statements are competent evidence of symptomatology, and there is no basis upon which to question the credibility of the statements.

VA treatment records document the diagnoses of a number of acquired psychiatric conditions, including PTSD, schizophrenia, insomnia, and a psychotic disorder.  At a VA examination in October 2009, a VA examiner diagnosed PTSD based on reports of a fall on his head and witnessing a suicide, as well as a psychotic disorder due to PTSD.

The Veteran's allegation of a fall and head injury could not be verified.  The allegation of witnessing a suicide is supported.  An investigative report reveals that in September 1974 a member of the Veteran's unit shot himself in the head with his rifle.  While no one appears to have witnessed the death, numerous service members heard the shot and then saw the body on the ground.  They had various degrees of interaction with each other and the victim at that point.  Although the Veteran and the friend he reports he was walking with are not mentioned in the report, their accounts are consistent with the official description of the scene, and with other witness reports of ordering the crowd assembling to see what happened to disperse.

The Board need not determine whether the alleged stressor in fact occurred, however.  Service treatment records show the onset of psychiatric symptomatology in service.  Competent lay evidence of record demonstrates complaints of and behaviors consistent with a psychiatric disorder since service, and continuing to the present.  While there are no corroborating treatment records prior to 2000, the mere absence of such is not a sufficient basis upon which to find the reports lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Recent treatment records show a current disability, the same that has been reported, based on symptoms, since service.  There is no evidence of record, either lay or medical, which contradicts the positive evidence.  The evidence of record supports the claim.

Accordingly, service connection for a variously diagnosed acquired psychiatric disorder is warranted.  


ORDER

Service connection for a variously diagnosed acquired psychiatric disorder is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


